            Case 1:19-cv-11457-IT Document 138 Filed 02/05/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

 ANYWHERECOMMERCE, INC. and
 BBPOS LIMITED,

        Plaintiffs,

       v.                                                Civil Docket No: 1:19-cv-11457-IT

 INGENICO INC., INGENICO CORP., and
 INGENICO GROUP SA,

        Defendants.


 DEFENDANTS’ MOTION TO IMPOUND EXHIBIT TO PLAINTIFFS’ MOTION FOR
                      SUMMARY JUDGMENT

      Defendants Ingenico Inc., Ingenico Corp., and Ingenico Group SA (“Defendants”),

pursuant to Rule 7.2 of the Local Rules of the United States District Court for the District of

Massachusetts and the Stipulation and Protective Order entered in this action (ECF No. 92)

hereby move to impound a single document containing five e-mails that, Defendants are

informed, Plaintiffs intend to file as an exhibit to their Motion for Summary Judgment.

Defendants move that this document be impounded until further order of the Court.

      The Stipulation and Protective Order in this action provides that a party producing

documents may mark them as “Confidential” or “Highly Confidential – Attorneys Eyes Only”

based on a good faith belief that such materials are entitled to protection under Federal Rule of

Civil Procedure 26(c). Id. ¶ 3(b). “No Party shall file Confidential Information with the Court

until the Court determines whether such materials may be filed under impoundment or on the

public docket.” Id. ¶ 9(a). “[T]he Party seeking to maintain the confidentiality of the material

shall promptly file a Motion to Impound Confidential Material … .” ¶ 9(a). Here, Ingenico Inc.

produced the document in question and seeks to maintain the confidentiality thereof.
          Case 1:19-cv-11457-IT Document 138 Filed 02/05/21 Page 2 of 4




      The document that Ingenico Inc. marked as “Highly Confidential – Attorneys’ Eyes Only”

is an e-mail thread containing five e-mails that were sent between August 29, 2012 to September

17, 2012. This e-mail thread qualifies for protection as “Highly Confidential” under the

Stipulation and Protective Order and should be impounded for the following reasons:

      It contains information about a French citizen protected by GDPR. The Stipulation

and Protective Order states that “A Producing Entity may designate as ‘Highly Confidential … ’

nonpublic, highly sensitive business or personal information … including but not limited to …

private or confidential personal data protected by General Data Protection Regulations.” Id. ¶

3(b)(ii). The GDPR defines “personal data” as “any information relating to an identified or

identifiable natural person … an identifiable natural person is one who can be identified, directly

or indirectly, in particular by reference to an identifier such as a name, an identification number,

location data, an online identifier or to one or more factors specific to the … economic, cultural

or social identity of that natural person.” GDPR Art. 4(1). The e-mail that Ingenico seeks to have

impounded contains the first and last name of the French citizen, indicates his country of origin,

includes his e-mail address, identifies his employer, and demonstrates the nature of his

employment and the areas of his technical competence (which would allow persons with some

information about him to confirm his identity by virtue of the description of his position, even if

he had left Ingenico). All of this information is “personal data” under the GDPR, and is therefore

entitled to protection as a Highly Confidential document under the Stipulation and Protective

Order. Defendants respectfully move for the e-mail to be impounded.

      It is a non-public document that contains technical and trade information concerning

mobile card readers and Ingenico’s business plans. The Stipulation and Protective Order

states that a party may designate as “Highly Confidential” any “nonpublic highly sensitive




                                                  2
           Case 1:19-cv-11457-IT Document 138 Filed 02/05/21 Page 3 of 4




business … information that has not been disclosed to the public, the disclosure of which is

highly likely to cause significant harm to … [a] commercial or competitive position … .” Id. ¶

3(b)(ii). Such information includes but is not limited to: “new product technologies; research and

development, including proposed research and development … work with third-party

collaborators and licensees … confidential, non-public agreements with third parties” and “other

materials that contain particularly sensitive trade secret … .” Id. The e-mail thread in question

relates almost exclusively to Ingenico’s research and development concerning several mobile

commerce devices and its work with third parties in connection therewith. Although the e-mail is

from 2012, it still contains sensitive non-public information: It contains non-public statements

concerning the identity of Ingenico’s suppliers and vendors and what they supply; identifies

intellectual property included in Ingenico’s products and its alleged origin; information

concerning Ingenico’s product development; information concerning customer reactions to

Ingenico’s products; and information concerning Ingenico’s assessments of the success of

various products. Lastly, the e-mail thread contains information that appears to fall within

Plaintiffs’ definition of their trade secrets in this litigation, which they allege to still be entitled to

protection as trade secrets.

      Even if the e-mail did not qualify for “Highly Confidential” status under the Stipulation

and Protective Order, it would still be entitled to “Confidential” status and should therefore be

impounded. “Confidential” information is “trade secrets or other non-public confidential and

proprietary technical, research, development, … or other business information which is in the

normal course of business maintained as confidential and which has not been released into the

public domain … .” Id. ¶ 3(b)(i). The document in question contains private correspondence

between two employees concerning confidential business information.




                                                    3
          Case 1:19-cv-11457-IT Document 138 Filed 02/05/21 Page 4 of 4




     For the foregoing reasons, Defendants respectfully move the Court to impound the

document in question.


 February 5, 2021                                  INGENICO INC., INGENICO CORP., and
                                                   INGENICO GROUP S.A.

                                                   By their attorneys,


                                                   /s/ John A. Tarantino
                                                   JOHN A. TARANTINO (BBO #492230)
                                                   PATRICIA K. ROCHA (BBO #542348)
                                                   NICOLE J. BENJAMIN (BBO #666959)
                                                   WILLIAM K. WRAY, JR. (#689037)
                                                   Adler Pollock & Sheehan P.C.
                                                   One Citizens Plaza, 8th Floor
                                                   Providence, RI 02903
                                                   Tel: (401) 274-7200
                                                   Fax: (401) 351-4607
                                                   jtarantino@apslaw.com
                                                   procha@apslaw.com
                                                   nbenjamin@apslaw.com
                                                   wwray@apslaw.com


                                 Rule 7.1(a)(2) Certification

       I certify that counsel for Defendants have conferred with opposing counsel and attempted
in good faith to resolve or narrow the issue. Plaintiffs would not assent to the relief sought.

                                                                         /s/ William K. Wray Jr.




                                               4
